Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 20 are objected to because of the following informalities:  
Claims 14 and 2o recites “the second well”, but should read -- the second well borehole -- for consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 13-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgi et al. (U.S. 2015/0159478A1).	

and a fiber optic cable (40, fig. 2 and para 0016: the optical fiber sensor can be configured as a cable) located in a first well borehole (12) and coupled to the processor (50 and 58, see fig. 2, refer to paragraphs 0019 and 0024), wherein the fiber optic cable is adapted to sense acoustic signals from drilling operations for a second well borehole (14; refer to paragraphs 0027-0028 and 0030), and wherein the instructions comprise instructions for receiving data from the fiber optic cable corresponding to the acoustic signals, processing the data, and determining the location of the second well borehole (14) relative (see fig. 3) to the location of the first well borehole (refer to paragraphs 0033 and 0034).  
Regarding claim 2, Georgi et al. disclose at least a portion of the fiber optic cable (40) is located in a casing (44) of the first well borehole (12, see fig. 2 and refer to paragraph 0018).  
Regarding claim 3, Georgi et al. disclose the fiber optic cable is adapted to operate as a distributed sensor of acoustic signals (refer to paragraphs 0015 and 0020).  

Regarding claim 7, Georgi et al. disclose at least a portion of the fiber optic cable (40) is located in a casing (44) of the first well borehole (see fig. 2), the fiber optic cable (40) is adapted to operate as a distributed sensor of acoustic signals (refer to paragraphs 0015 and 0020), and wherein the instructions further comprise instructions for taking corrective action responsive to the determination of the location of the second borehole (refer to paragraph 0024: the direction of drilling is adjusted if needed).  

providing data corresponding to the acoustic signals to the computer system (42 and 56; refer to paragraphs 0019, 0023 and 0024); and processing the data, by the computer system, to determine the location of the second well borehole (14; refer to paragraphs 0033 and 0034).  
Regarding claim 9, Georgi et al. disclose the computer system is at a location remote from the first well and the second well (interrogation unit 42 and control unit 56 are located at surface).  
Regarding claim13, Georgi et al. disclose providing a second fiber optic cable in a third well borehole, wherein the second fiber optic cable is coupled to the computer system; providing second data responsive to acoustic signals from drilling operations for the second well borehole that are sensed by the second fiber optic cable to the computer system; processing the second data and the data by the computer system; triangulating the location of the second well borehole responsive to the acoustic signals; and determining the location of the second well borehole relative to the location of the first well borehole and the third well borehole (paragraph 0054: Georgi et al. disclose 
Regarding claim 14, Georgi et al. disclose updating a well plan for the second well responsive to the determination of the location of the second well borehole (paragraph 0053: drilling of the second well may be adjusted based on position information. Drilling operational parameters can be adjusted based on the distance to maintain the target borehole at a selected minimum distance from the reference borehole. This adjustment implies updating the drilling trajectory or well plan for the second well).  
Regarding claim 15, Georgi et al. disclose sending one or more signals to a control system (control unit 56) for a drilling rig (fig. 2 and paragraph 0023: drill rig associated with the drill string 52) to drill the second well in accordance with the updated well plan (paragraph 0024: unit 56 receives information from interrogation unit 42 regarding the position of drill bit 54 to adjust the direction/well plan).  
Regarding claim 16, Georgi et al. disclose a system (10, fig. 2 and refer to paragraph 0015) for determining information associated with a well (see fig. 2 and refer to abstract), the system comprising: a processor (50 and 58, paragraph 0024: control unit 56 and interrogation unit 42 can be incorporated into a single device or system); a 
and a fiber optic cable (40, fig. 2 and para 0016: the optical fiber sensor can be configured as a cable) located in a first well borehole (12) and coupled to the processor (50 and 58, see fig. 2, refer to paragraphs 0019 and 0024), wherein79 US 6698085MOT469/4-009US/5 8000the fiber optic cable is adapted to sense acoustic signals (14; refer to paragraphs 0027-0028 and 0030), and wherein the instructions comprise instructions for receiving signals from the fiber optic cable responsive to acoustic signals received by the fiber optic cable during drilling of a second well borehole (refer to paragraphs 0019 and 0030: detector 48 receives from optic fiber 40 which is responsive to acoustic signal from drilling the second wellbore), processing the signals received from the fiber optic cable, determining one or more of the following: the location of the second well borehole (see fig. 3 and refer to para 0015 and 0034), the shape of the second well borehole, the relative location of the second well borehole to the first well borehole (see fig. 3), one or more geological formations being drilled (refer to para 0015). 
Regarding claim 17, Georgi et al. disclose the fiber optic cable is adapted to operate as a distributed sensor of acoustic signals (refer to paragraphs 0015 and 0020).  
Regarding claim 18, Georgi et al. disclose wherein at least a portion of the fiber optic cable (40) is located in a casing (44) of the first well borehole (12, see fig. 2 and refer to paragraph 0018).   

Regarding claim 21, Georgi et al. disclose instructions for sending one or more signals to a control system (control unit 56) for a drilling rig (fig. 2 and paragraph 0023: drill rig associated with the drill string 52) to drill the second well (14) in accordance with the updated well plan (paragraph 0024: unit 56 receives information from interrogation unit 42 regarding the position of drill bit 54 to adjust the direction/well plan).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al. (U.S. 2015/0159478A1), in view of kalantari et al. (WO 2014/194051).
Regarding claim 4, Georgi et al. teach all the features of this claim as applied to claim 1 above; however, Georgi et al. appear to be silent to instructions for determining the shape of the second well borehole.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Georgi et al. to include instructions for determining the shape of the second well borehole using optical fibers, as taught by kalantari et al., for optimizing the directional drilling operation of the second well. 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al. (U.S. 2015/0159478A1), in view of C.K. Daniels et al. (U.S. 3458853).
Regarding claims 5, 12, and 19, Georgi et al. teach all the features of this claim as applied to claims 1, 8, and 16 above; however, Georgi et al. fail to teach wherein the location of the second well borehole relative to the first well borehole determined by the computer system has a resolution of less than one foot.  
C.K. Daniels et al. disclose a method and apparatus for guiding equipment such as a drill string (refer to abstract). Drill string (22, fig. 5) is lowered to a vertical distance above wellhead (30), which distance may be 15 to 20 feet above vessel (32). If a minimum distance is maintained at if display apparatus (38) has a resolution within one foot, drill string 22 can be slowly dropped into the wellhead (30, refer to col. 4 lines 54-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Georgi et al. and C.K. . 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al. (U.S. 2015/0159478A1), in view of Clark et al. (U.S. 2010/0271232A1).
Regarding claims 10-11, Georgi et al. teach all the features of this claim as applied to claim 8 above; however, Georgi et al. fail to teach wherein the computer system is adapted to monitor the data for compliance with a threshold, wherein the computer system is adapted to determine if the threshold has been exceeded and to generate an alert email, text message, display, audio alarm, or78 US 6698085MOT469/4-009US/5 8000visual warning, and/or to take corrective action by sending a control signal to a control system of a drilling rig drilling the second well borehole.  
Clark et al. disclose a method for drilling a new well in a filed having a plurality of existing wells using magnetic ranging while drilling (refer to abstract). The relative position of the new well to the existing well(s) may be estimated based on measured magnetic field. A driller monitors the data for compliance with a threshold (refer to para 0101). An alarm may be triggered if an apparent distance between the new well and existing wells approaches less than a threshold distance (refer to paragraphs 0008, 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Georgi et al. to have the computer system adapted to monitor the data for compliance with a threshold, wherein the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YANICK A AKARAGWE/           Examiner, Art Unit 3672